Citation Nr: 1144826	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1989 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that the Veteran submitted a timely notice of disagreement with the denial of entitlement to service connection for fibromyalgia.  A review of the record shows that in an August 2009 rating decision, the Veteran was granted entitlement to service connection for bilateral shoulder and bilateral elbow pain due to an undiagnosed illness, claimed as fibromyalgia.  The Veteran has not expressed his disagreement with the evaluation assigned for this disability, nor has he otherwise expressed disagreement with the decision.  Therefore, the Board has limited its consideration accordingly.  


FINDING OF FACT

CFS has not been present during the pendency of this claim.   


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active service, and its incurrence or aggravation during active service may not be presumed. 38 U.S.C.A. §§ 1110 , 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in July 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such a disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75 , 699-75, 672 (December 18, 2006).  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) medically unexplained chronic multisymptom illness that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

A review of the Veteran's STRs is negative for treatment for or a diagnosis of CFS while the Veteran was in active service.  Additionally, there is no evidence of record in the STRs showing that the Veteran was treated for undiagnosed symptoms that could be associated with a diagnosis of CFS while he was in active service.  The Veteran was afforded a separation examination in December 1992.  A review of the examination report is negative for any indication that the Veteran reported symptoms that could be attributed to a diagnosis of CFS at the time of his separation from active service.  Additionally, all of the Veteran's body systems were noted to be clinically normal upon examination at the time of his separation.

A review of the post-service medical evidence shows that the Veteran has received treatment for various medical conditions from both the VA Medical Center and private providers since his separation from active service.  A review of the records shows that he has reported symptoms of joint pain, mental disturbances, sleep disturbances, and fatigue.  However, a review of the records is negative for a diagnosis of CFS.  

In July 2009, the Veteran was afforded a Gulf War guidelines VA examination.  At that time, the Veteran reported headaches, various joint pains, difficulty sleeping, and fatigue.  However, the examiner reported that the Veteran did not meet the diagnostic criteria for a diagnosis of CFS.

The Board also notes that while the Veteran has complained of several symptoms which he has attributed to CFS, to include joint pain, mental disturbances, and sleep disturbances; a review of the record shows that he has been awarded separate disability ratings for bilateral shoulder and elbow pain, lumbosacral strain, limitation of motion of the dorsal spine, a right knee disability, and an anxiety disorder that accounts for symptoms of sleep disturbances in the rating criteria.  As the Veteran has been awarded disability ratings for these various disabilities, using the symptoms of joint pain, mental disturbances, and sleep disturbances to support a diagnosis of CFS would be in violation of 38 C.F.R. § 4.14.

In sum, the Board finds that there is no medical evidence indicating that the Veteran has been diagnosed with CFS.  While the Veteran might sincerely believe that he has CFS, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).        

As set forth above, the medical evidence demonstrates that the Veteran has not had CFS at any time during the pendency of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for CFS is not warranted.  


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


